DETAILED ACTION
Allowable Subject Matter
Claims 16-32 are allowed.  The following is an examiner’s statement of reasons for allowance:  Regarding independent claim 16, the prior arts found do not teach the limitation “...upon receiving a second user command including the node attribute without the coordinate attribute in the first object, associating the second object with the first object in a second mode,....and wherein in the second mode, the second object is inserted into the first object with specifying no position within the first object” in combination with all other claim limitations. Independent claim 32 also recite similar limitations as in claim 16, and is allowed for the same reason. In terms of closest prior arts found, Diguet et al. (US PGPub. No. 2011/0270586) (hereinafter Diguet) and PARK et al. (US PGPub. No. 2016/0117085) (hereinafter PARK) are the closest prior arts found.  Diguet teaches a feature tree that shows objects (e.g. a screw, a plate) and their respective properties, and user selects a screw and drag the screw to a point located on the plate (displayed as a three-dimensional image)  then a best relative position is computed for placing the screw, however, Diguet does not teach a second mode in which that a point on the plate does not need to be specified for dropping the screw.  PARK teaches a multi-depth image structure and that user can drag an object icon to a desired position in the main image, however, PARK also does not teach a second mode, in which to insert the object into the main image without specifying a position within the main image.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See attached form PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174